Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 1 of 14

  
 

 

 

 

Case NO? 2220-¢v yen DEW ; VE “Inmate Name: .</ :
Date: 14/2 tle Inmate IDOC#:247/0__
Macht Ll. Ze base #112 NN We: Second amended conse anu
(DAUD STATE CORRECTIONAL LHS SOES 22 Inmate Initials Verifying Page Count: 246... &
2.0. Box [4 Document(s)__of___ -_

 

BOISE, /bAHO 33707

UNITED STATES MSTRIT” COURT :70R. THE

DISTRICT. OF JAAHO = ciNiZ Ar VISION

MICHAEL 5. EAST

 

 

 

 

 

 

 

 

 

 

PLYUNTIPE
)
)
) SECOND AMENDED COMPLAINT
) EVIDENTIARY REQUEST
) AcMAND TWELVE PERSON SURY
)
)
)
)
)
)
)
JONL LEMONS - 1SC MEDICAL MontToR )
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 2 of 14

— PREFENAANTS
ATAWNVA 1c MILLAN- RNe 4S. A:

= =

| _
)

COMES NOW, MICHAEL J. EAST, PROSE ¢ NEpRMALLY
LT
PARTIES
A. PLAINTIFE |
) PLAINTIEE 18 Michadh 5. EAST III Wwio I& Pees ENTLY
LNCARCERMT ED AT IDAHO STATE CORRECTION FL (NSTLTVITON, /IENCAL BUNEX
20-4 - 3lo-4, PO. BOX /Y BOISE, [h. 33707
2) THE BLYUINTIFFE WAS COANICTED OF CRIMINAL CONAUCT JN A_STATE
SOURT AND RECIENED 4 SENTENCE OF S TO i VERS: HOWEVER, THE SENTENCE
WAS WITHHELD FOR THE PLACEMENT IN A RETAINED IVRISAICTION.

3) ON FEBRUARY alr, 2020 THE PLYINTIFE RECIEVED) A PROBATION
WOL4TION ANS WAS PLACES jNTO THE NEZ PERCE COUNTY A) UT DETENTION,
HOWEVER, HE REMAINED UNSER THE CUSTODY OF THE STUTE oF LAAHO, DEPT. OF

 

RECENSED THE PROBATION AN) TURMED THE CASE ANN D44tTERS DE THE PLAINTIFE CNER.
ZO THE idAHO DEPT. OF CORRECTIONS To SERNE HIS. SENTENCE.

44) FOR Ald NATES ANA TIMES THE PLBINTIFE WAS 4 WARD OF THE
STATE GF /bAHO.

 
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 3 of 14

.

 

Sp ANA ACTIVITIES

 

ESTS

NEEDS OF THE PLAINTIEE SoLeEY CREATED BY ANA THROUGH HIS AISARILITUES §

C&) Tar THE MON= COMPLIANCE BY THE BEFENAANTS TD. CLEARLY ESTAR/ISHED

 

INDIFFERENCE 3 ANA [6NORING 4 Ca Er), COMPLEINTE 1§ AN iNTENTUNAL NIOCLATION

CREP, ALSO, 5.2.3 US. 574, 590-1 1998)3 1F THE PLAINIUEF HAS SUEFERED

 

MNGER (ONGOING).

C case - ALEGATION oF A ‘CONCRETE _conmeéversy 1

3.) THE DEFENAANTS ARE LISTED IN THEIR PEFICIAL CAPAC TY AND

      

  

a

T, SPE,

iNAINIAV4AL CAPACITY.

——DEFENNANTS —

 

EMPLOYEE NOL 2500 4 JOB TITLE: NEZ PERCE COONTY SHERIFE

EMPLOYER: NEZ PERCE COUNTY SHERIFFIS DEPT.
ADDRESS ? 1480 WALL ST. LEWISTON, IDAHO 8350/
No.2.) SHERRY SToUTIN
SOR TILE: SiRECTOR. OF IVY MEDICAL
_EMPLOMER £ IVY _MEBIC4s LNEZ. PERCE COUNTY SHERIFE?S NEPK

ADDICESS: 237 PRESTON AVE LEWISTON, [AAHO 3250)

 

 
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 4 of 14

NO. 3) ANITA RINGERING, PA.-C
Sopfire: AA-c LERONIDER.
EMPLOYER: VY (4EbICAL /NEZ PERLE COUNTY SHERIFE 8 DEPT
ADDRESS 22.37 PRESTON AVE, LEWISTON, /DAHO 2350)
WO. 4) DARA GROGAN, P.M.
t08 (ALE: RN,
EMPLORER : (VY MEDICAL / NEZ PERCE COLTY SHERIFE?S DEPT
ALNRESS : 237 PRESTON ANE. LEWISTON, DAO S3B50i
V0.5) IDAHO DEPT. OF CORRECTIONS / WARDEN HMBERTO RAMIREZ

SOR/ TUZEs WARAEN  -  EMP/0VYEE New

EMPLOYERS [NAH DEPT. OF CORRECTIONS

ADDRESS: J3S00 8. PLEASANT.VALLEY RN. KONA, DAH) 83/034
Mo. t) 1BAHD ATTORNEY GENERAL = LAWRENCE WhASAEN

SoB/TITLE: ATTORNEY GENERAL

EMPLOYERS STATE OF IDAHO

 

 

JOB /Ti (TLE: MED/CAL PROVIDER

 

EMPIOVER: (NAH DEPT. OF CORRECTIONS
ADDRESS: UN KAOWA
Wo. 8) WILL ROGERS, PA, NP
SOB /TALE: PAs, Na aL MEDCAL PROWAER = 24aPievEE No,
EMPIOVER: CORIZON MEDICAL / DAH) DEPT. OF CORRECTIONS (15C 1)
_AMRESS : (35000 52 PLEASANT VALLEY RD. KUNA, IDAHO 83le24
WA.9) SELAH WORLEY, RN, 2A.
Soa/rimé: Riv, PA (/MENCAL PRONIMR - EMPLOYEE No,
EMPLOVER ¢ CORIZOM PIEDICAL/ IDAHD DEPT. OF CORRECTIONS CISC ‘\

ABSRESS2 (3570 S2 PLEASANT VALLEY RD. KONA, IDAHO 2.24034

 

a,
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 5 of 14

NO om TA NYA Mc Mild. aWeR. vy. Hs

 

MOB/TIILZE: RN - HS 4 = EMPLOYEE NO.
_ZLMPLOMER ? CORIZON JVEDICALL [ili DEPT 2E CORRECTIONS ( iSCi)
ALSRESS? 1/3800 S. PLEASANT VALLEY db. KUN4, ISAO BZR24

Wott) RoNA SIEGERT, MBIcAL DIRECTOR

SeB/TiTLe: Mebcak AiR TeR  eMeLovEk NO. £19

 

EAULOVERE | J Aho DEPT. DF CORRECTIONS C isc/\
AEBRESS $ (3500 S. PLEASMHNT VALLEY RA. KONA, (A4HO S363Y
NO. 12) GEN BREWER: ReMy BON. en
SoR/TILE! RNheg DON
EMPLOYER: ConlzoNn MENrad [bald NEPT. OF coRPECTIONS (1sct)
ADSRESS 2 (3500 S. PLEASANT VALLEY RI. IONA, IDAHO 326.34
NO. 13) SON) LEMONS, RNo, (SC) MONITOR
SoR/TLE: UNKNOWN EMPLOYEE NO. (9S
EMPLOYER: th4H0 DEPT. OF CORRECTIONS
NO. (44) NEZ PERCE COUNTY
SOB /TILE:
LLIPIOYER ¢ NEZ PERCE (PUNT, (SdH
AODRESS 3
NO.) (bite DEPT. OF CORRECTIONS
SOBJTUTLE’ CORRECTIONAL FACILITIES
EMPIOVER¢ STATE OF /S4HO

ADDRESSES 1299 Ne ORCHARD ST; BOISE, /BAKE 42706

STATE EMPIOVEE’S NO!S 5, 4, LL £18

CORIZON HGALTH SERMICES, SUB - CONTRACTED GUPLOYEE?S Nps

 

 

 

%OVE?S NO A
IVY MEM/CAL SVB- CONTRACTED EMPiDVEESS NOUS 2. 3 £4

23, 5
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 6 of 14

TT
SUR/SO/CTION AND VALVE ;
THE PivINT( FF SOES ALLEGE;

i.) TWS COURT dS SOBTECT MATTER SURISDICTION OVER THIS ACTION
PURSUANT Th) 28 U.3.C g L3.3f. TWS COURT HAS SUPPLEMENTAL SURISAICTION OVER _
THE PLAINTIFFS STATE LAW GiaiMS PURSWANT 70 23 V.S.C §$ I3l7; ANN

2) VENLE IN THIS COURT 1S PROPER PURSUANT TO 2% USC § 1:39) RECAISE
THe ATS OR OMISSIONS, (ETE) GING RISE TD) THESE CLAIMS CCCUREN IN THE STATE
Eh; FFE, y RESINE 1M THE STATE OF /bAHO.
3) WS COURT HAS AUTHORITY 1 GRANT DECLATORY RELIEF PURSiNINT TO _.28 ()S.Ce$2Y|
AS HE HAS STANDING ANA A CONTROVERSY EXISTS REGARMNG i)SeC. FOURTEENTH AMENDMANT
P, SES OR UerdUNITIES, (ET. SEQ\ WHICH THE PLAINTIEE Was ENTUILEN TO WHILE

LN CUSTONY, CARE AN) MAINTENENCE Of THE STATE OF /DAH4).
“. S.C ‘S CO
OTHER NECESSARY ANA PROPER [pemeny| AND RELIEF.
5.) THE ABOVE f= 4) CLV PROMIS/DMS ARE MSTING(USHED IM THE GENERAL
LUGHTE., PRIVILEGES AN) [PAM UNITIES THAT PREVENT BEPREVATIONS. UNDER COLOR OF STATE
LAl, (BY STATE acoRS), (UMER COLOR OF ANY STATUTE), REE CN RIGS MT BY,

(CO-BEFINED MM 42 (15, Cz § /O83, \WiTh A CRIMINAL ANALOG @ (§$ US.Ce § 242; 42.

          

r

  

St ) y

 

U.S.C. § as (c), CIVIL CONSYRACIES \WITH THE CRIMINAL ANALOG @ 18 U.S.C.§.24/

 

RAMS ANA ACTINITIES, UNSER THE
AIHERICAMS 0TH MS 4RULITIES ACT ANA OTHER DISABILITY LAWS, @ 28 US2Co § aco,
2000 1 (o\s (SEE), 18% 80. § 2453 (ET. SEO)
Ir
NATURE OF CASE
THE PLHINTIE® FILING THIS ACTION Orl BEHALF OF HIMSELF, ALLEGES OLATIONS

QE HIS COMSTITUTIONAL, STATUTORY AND COMMON LAW RIGHTS, PRIVILEGES 41

 

 

 
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 7 of 14

THE PLLAINTUE ALLEGES 3

A) Falk TO PRINIBDE REASONABLE /IEDK AL TREATIGENT IN VIOLATION OF CLEARLY ESTARLISHED
RIGHTS, £ © as), OVAER THE FOURTEENTH AMENIMENT TO THE t)h8. CONSTITUTION, THE |b
STME CONSTITLTION, (EL SEQ) SH, THE pyT#

(B) EALLD 1D PROVIDE REASONABLE PSYCoLagiCdL TREATMENT” I VIOLATION OF THE
LYT? AMEND IMENT OF THE UNITED STATES CONSTIVTIONS AND THE (DAME SITE CONSTITUTION,
(2 SEQ) STY BT E pyTH

(C.) AEWED THE LANTIEE'S. RIGHTS, (420) IO BE ZREE FROM [MUOAAME
TREATMENT IN VICZATION OF t INITED STE Con sTi7i LUTION, AND THE STATE OF /AAHD
CONSTITUTION, (ET: S£Q\, STH BM gf py

(b.) UNVREADNABLY RESTRICTED CLEARY ESTABLISHED RIGHTS DWAR 1.8. CONSTITUTION
15) AMENDMENTs STMTE OF IMHO CONSTITUTION, Er. SEQ) 455 57H ff pj TH

(EL) UwesdtsoNarey RESTRICTED OR AENIEA MsaRILITY [BENEZITS), SERVICES,
PROGRAMS ANS ACTIVITIES IN VIOLATIOA! OF DS, CONSTITUTION, STATE OF JAH
CONSTITLTION s (EZ SEG\, AMERICANS WITH NMSARIWITIES ACT OR OTHER NSARLITY LAW.

ITZ
Ch GIMS
. PLYINTLEE MULLEGES §
LY WEZ PERCE COUNT) SHERIEE SE RODRIGUEZ HA) A DUTY TD

SUPERVISE 4f£L STAFF VDHAER A/S. AVTHORITY, (MCLVBING.

 

OF LY AGEMCHL «

ON OR ABOUT FR 2675 2020 PLAINTIFE WAS BROUGHT FO NEZ. PERCE COOMTY

 

PLAINTIEL Hb 4 CLEARLY BOCMENTED HERMATEL LS VERTIBRAE. THAT. WE

PROBLTION OFF7CCLC, AARON WNAER, HAD BED) Adah & AWARE OF al FREWAS
OCCAS)

 

CONTY SHERIF ?S SEPIA ASEPVTIES UNE MRET SUPERVISION OF SHERIFE SDE
ROMIGUEZ VRE (MFORMED OF THE INIURV. THEIR WAS 4 FAILUPE TD SUPER-

VISE THAT WAS SUFFIC/ANTLY :NAAEQUIVE WHICH AMOUNTS TO DELIBERATE IN DIFFERIN CE

Le, “1
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 8 of 14

THAT SUPPORTS PLAINTIEFS (983 CLAIM. SHERIFF RODRIGUEZ HAD KNOWL ENG

CL SHpDLS HAVE M98 KNOWLEDGE OF THE DNCONSTITVTIONAL CONMTIONS.. YET FALLEN
TO _ A” FO REPUEBY THESE CONAITIONS AND ACOULESED IN THE DNCONSTIT DITIONAL
COMBOS” CF ALS. SUBORMINATES ,

SUCH _ZHAT 4 CASUAL CONNECTION BETWEEN

 

 

 

Fore 1)0C
kon SiEGERT 78. THE S2PERIOR MEDICAL PROUWAER. FOR THE jhhho. BEPK.. OF
CORRIXTIONS g ANS ASSUMES tHE DUTY ANS CRLIGSTIONS OF LNSURING SHERIFE SOE

RODRIGUEZ OF NEZ PERCE COUNTY PROVIDE ME REASONABLE /TEP(C4L CARE 4S 4

WiRS pe THE STATE vid 4 cowreacl. ON OR ABT PR2t2, 202), PLAINTIFE, BY ARREST
ON A PROBATION VIOLATION, ANA (T- 18 4

 

 

 

HERNIATEA LS, Je INCLUDE

ON CR ABT RIG. 2020 PLAINTIFE CONTACTEA RONG

 

 

WHEN THE PLAINTIFF LEFT THE CUSTODY OF NEZ PERCE COUNTY, ANS WAS DELIVERED TH

(DAKO STATE CORRECTIONHL INSTTDTIONs WHERE PLAINTIFFS CARE wh Sopeéry, (THAT Ald

ADEFENBANT?S WERE Mabe AWARE WAS ABSOLLTELY ESSENTIIL BY oVISIDE ALEDICAL

PROFES: S/OMALS., MONG WIT THE Lygcr SIME 7aRi jMAGING THAT AR. KENNETH LITTLE

AT SF LURE?S HOSPITAL J5SEO FO DETERMINE SURGERY WAS ABSOLUTELY ESSENTIAL

ANS Hab PLAINTIFE IN SURGERY IN TAREE WEEKS OF FIRST )AEETING AND VIEWING DRI)

CONTINUED TO DELAY UNT/L SEPTEMBER 24, 2020.4 THUS CAUSING POESSIBLE /RREPRABLE

NERVE AAMAGE WHICH 14S MAKE /T MECESSHRY FOR PiaInTI FF TO HAVE (IED ICALLY
FITTED SHOES, AS wil AS THE EXISTENCE OF CHRONIC ANAK SUBSTANTIAL PAIN. SEE

HUBSOW Ve MCPU/LLAN 4 S05 023. 1, 11992). RoW SIEGERT’S DELAY oF MEDICAL TReyTMeNT

WERE SOFA CIENTLY HARMED L JO EV/h

 

MkebS, ESTELLE ¥. GABE, 129 0.5. 97, 106 (19 TL)

 

LGB
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 9 of 14

3.) SHERRY STOUTIN=/VY MEN/ CAL? (3 THE SUPERIDR AUDICAL PROVIDER. Fak
LUY PttDCHL ANS NZ PERCE COUNTY TAIL ANA ASSUMES THE 2UTY AND CPL GATIONS
DE ENSURING til /TENCAL STAFF @ NZ PERCE CiATY THL PROWAE Rea OMA-
BLE MENCAL CARE ro ALL INMATES IN THE COSTDDY OF NEZ PERCE COUNTY
SHERIFF 72S DAT.
OW OR_ABOT Fé®. 2le, 2020 DEFENBANT STROTIN \VA8 NOTIFIED DF PLAINTIFFS
MEDICAL CONSiITION QNA TREATMENT. ALAM Vd DOCWIMENTS EFRON LEWISTON
ORTHOPEAIGS / CATALYST MEWCAL GROUP BEFENDANT WAS FURTHER CONTATH
LD BY (BOC AND APPERGATLY GRANTEE) AUTHORIZATION 12 HAVE PLAINTIFF
TRANSPORTED JO AN APPOINTIAVENT AT (NTERVEATION AL PYM CONSIILIANTS, BUT

KEESEN FO BO SO, LEAVING FLAUNTVFE 1M ECROCIITING Fan) ANd

 

AMOUNTS TD AN £IGTH AMENDMENT VIOLATION, IE THE NEZDS ARE “SERIOUS?

EvRTHER, DEFCAWAANT STOUTIN INSTRUCTED SUBORDINATES Jd Mor TREAT

PLYINTIEE?S CONDITION OR PAIN, STATING, (NL Lees [a0 @ 10:5) 4.4.) YOO HAVE

 

a fw

AL P4il CONSDLTANTS ANA AEFENAANT?S.. LINFENTIONALLY DEW/IED ACCESS WH

 

   

DN BACK (AGTURY, ANIDETY ANA BEPRESSION
CAUSED FRY THE FAN A) 28K. OF TREATMENT. FRYA PRONIBERLS.. PEFENDANT. WAS
PROVIDED TREMTIAENT PLAN FIRM LEWISTON CIETHOPEMCS. PPR /NSECTIONS @
INTERVENTIONAL YUM CONSULTANTS AS Well 4S AR) tA AGING.. MEFEMAANT
EALED FO FOLLOW THRBUGH WITH PLAINTIFFS PRESCRIBED TREATPIENT PLAN

LMG ANA (NIVRVY. SEE RoUNAS Vi DOR. STHE 2p.

 

DE HIGHER ZBUC., Hale LeSd 10224 10.36 (0 Cik.. 1999).
Pe Fq
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 10 of 14

FURTHER ON APRIL IO, 2020 ASEFENSANT ANITA PRINGERING .“ BEEMES PLUNTUE

70 MOT REQUIRING 4alY ETHER TREATMENT.” ONCE AGAIN /NIENTIONALLY

 

5) RM MAR GROGAN ~ ON APARCH Wo, 2020 SEEN JN MEDICAL BY bE EWAN.

LDEENSANT Heb PREWDUSLY PRERIBED TREADENT. PLAN FRA PA RYASEL MERION

 

PLIYUNTIFE WAS MEVED FO OBSERVATION CELL. Ws SEEN BY NURSE CASSAVA EVANS
DUE Te FEET BEING PURPLE ‘Al/TH NO PULSE ANN (NOANTINANCE. NURSE EVANS
NOTIEVEN RN. DARA GROGAN, (AEFENDANT ES) WHICH SHE REFUSEN To TREar Dy
CONNT/OM AND SST ORMRED META BE PUT IN /SOLATION CEéLLe /NTENTION ALLY DENYING
OCR SELAYING ACCESS TO MEDICAL CARE OR INTENTIOMGALLY (NTERFERING WiTH THE _
TREATMENT ONCE PRESCRIBED ESTELLE V. Gane, 122, eS. 91, 10-05 (19 7b)
lo.) WARDEN ALBERTO RAM/REZ» jDAHO DEPTS OF CoRRECTIONS— 18C12 t{30,/ 2p

4b AS Sith HHA) MOWED CE QE THE NCONSTITSTIOVU

 

CONATIONS” ZHRD UGH 4 PATTERN OF Vi0LYTUNS—INCLUDING: KNOWLEDGE OF THE

 

‘CULPABLE ACTIONS OF HIS SUBORDINATES "— YET FAILED 7 REMEDY Tose
TIONS 2 JHERFORE, THAT CFFICIAL ACQUIESED “ IN THE UN CONSTITUTIONAL

 

CONMUT OF HS &VPPDINATES ” SUCH THAT THE CASI CONNECTION BETWEEN THE
SUPERWSOR ANS THE CONSTITUTIONAL VWOLATION (8 PLADSIBLE, STARR, bod. Fo 3d

O 1208. QAEFENSANT RAMIREZ KNEW DF THE ONGDING CONSTUTLTIONAL VIOLATION

ANNAN THE AUTHORITY AND EPRORTUAITY 70 PREVENT” THT WioArioN, Ver

 

SIPS. SEE HERRERA Ve HALL, NO. (2 OP OVOPEBIL TOM SKOPC, 20/0 WL27F 158lo, @
Ky L Ende Cabs IviY /4, 2010)

Z\_ATTORNEY GENERAL LAWRENCE WASDEN- Raed KGAL, ALAA) STEWART AT 1SCI
1S GUILE) BY CONSTANT CONTACT WITH THE STATE ATIDRNEV GHURIS) PFEICE-
QIAS/ SUN CIAL Law FIRM anh MEMBERS. TIS CREATES A CONFLICT OF INTEREST AS
THe LT. ATTORNEY GENERAL? S OFFICE /S ZHE OPPOSING COUNSEL FOR Atl PRISONER

LEGAL ACTION /N STATE APPEAL. SUPREME COURT AN) FEDERAL COURTS §

el
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 11 of 14

THEN HAVE 4 VESTED (NTEREST II PREVENTING A PERSON FROM ACCESSING COURT

GES

   

Wi BARRIERS, NO REASONABLE LAW LIBRARY s

 

1g. Fe ALENTALLY CHALLENGED (EL. SEQ).

2) CORIZON PAEBICAL - Biting Toe PROVIDER OF MEDICAL SERVICES FOR BOC ASSUMES THE DUTY

 

CINDY PBLIGATION OF ENSLY
CONTRACTILE. OM AHARCH 19, 2020 CORIZON /IEDICAL AND JTS STAFF WERE (NFORMED OF PLAINTIFF'S

 

 

HARM, CONSTITUTING 4 VIOLATION OF LIGTH AMENDMENT Fok DELIRERATE

429 iS, V1, 10la (19 It),

 

 

9.) Wit ROGERS, PAL NP, A QUALIFIED PAEMCAL PROVIDER

 

 

 

COMMENT," 1 CAN'T BELIENE Youve BEEN LEFT IN THIS CONBITION Far SO LONG! f°) HAVE You) (SURGERY
WITHIN 5 WEEKES PROVIDING DOC AND MiENCAL THERE WILL CooPePAre ’,

 

 

ADAMI STRATAR a PR BEFORE APRIL 20, 2020 KNEW OR. SHDOLD HaVE KNOWN (PE PLWINTIFESS NEED

FoR. /mMeENIATE MENCA TREATMENT FROM FPIAINTIFFS D4EDICAL RECORDS ANA INTENTIONALLY AENYING

 

 

 

  

OR ABA'T
MARI, 20, DEFEWSANT WAS NOTED OF LATTES NEC) FOR TREATAENT FROM ORTHOPEDIC.

CONSULT” 72 AETERMINE NEXT STEP OF TREATMER FBR 2-3 VERTERZAE!

 

£@. 11
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 12 of 14

12.) SON) LEZIONS, LSC TIEDICAL MOMTOR.— A BUALTED MERCL PROFESSIONAL FDR
[BOC ANN CoRIZON MENG KNEW OF SHOULD HAVE KNeWN ZHAT DELAYING REASONABLE (4 ERICH

CARE WOULD CAUSE ZURTHER HARM. vwor about Yl _pezenpaNT WAS NeTIEIED oF PLYNT=

LEFPS NEB FOP UUEDIAE PIEDICAL CARE FOR 2-5 VERTERRAE WIVURY. ESTELLE Vi GAMBLE

 

E INTENTIONALLY (NTEREERING WITH TREATMENT ONCE PRESCRIBED. Tih MéLAY CONSTITUTES 4
VIOLATION OF PLAINTIFF *s E1GTH AMENSMENE, AVE FO THE -URTHER HdRM IT CAUSEN PLAINTIFF.

Me QUCKRIN, V4 Fi2 AT 1060.

 

YC
INIURLES

L.) PLAINTZE ARPIVE) AT NEZ PERCE COUNTY Tail \wllTt A KERNIATED LS DISC, OAL

 

 

 

 

 

EXHAUSTION OF REMEMES

 

1 BRINGING 71S Clit4 « PLAINTZEE 1S Sitth \WATING FOR NCOMENTS JO BE RETURNED FROM.

AMLWMSTRTION..
VIC
REQVDEST FOR. ATTORNEY
FA) PLYINTUFE RESPECTFULLY. PETITIONS TS COUT” TO 4FBOUNT COUNSEL SEE ATTACHED?

FG. 12.- Ste ATTACHED
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 13 of 14

Wot

 

OY HE4RING IN THE (NJERECST OF TUSTICE,

 

XxX
RELLEE.

1) PLAINTIFE RERUESTS. PUNITIVE DAMAGES W4T THE CouPTS DISCRETION,

 

2) PROPER COMPENSATORY DAMAGES AS THIS. COORT WODLA DEEM 4PPROPRIATE «.

 

 

 

IN THESE CARCIPASTIANCES.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00260-DCN Document 16-1 Filed 11/23/20 Page 14 of 14

 

 

 

 

CONCLUS (ON
THE LABNTIFE PBEING CONFINED (NA STATE PR SON THAT DOES Not” PROWOE MAMATES

VIRTURLY NO CASE 245 PLYYNTI FE 1S. 47

  

 

 

on Jer. SIPATT SAT. 4, L290) & L_CANE RELLME  FHAT YOU HAVE BEEN FORCED FO W4IT THIS LONG FOR

ME bial TREATMENT. (7 PabsPurRsséh.)

 

COPPIAINT. PER THE SCRELAINE SUDCE SOREL

 

VERIFICATION:
PIULSUANT 70) 028 L).S.Co, S Lodl, /, THE UWBERSIGNED VERIEY THE L478 AN)
(NFORAAATION PRONIDED iN THE FORGANG DOCDMENT ANA PETVTION ARE TRUE ANS CORRECT

SC_OF KNOWLEDGE AND BELIEF.

 

DATED THIS 22" Df OF NOVEMBER, IOX>

PRINTED NAME & AN GAL ST LAST SIGNEAL UZ ie

 

SERWCE 15 BEING /1dbE BY CLERK, E-FILE
